DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements filed February 26,2021 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24-27 & 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. U.S. Pub. 2002/0139774.
With respect to claim 24, Hwang teaches a method of forming a Li-free cathode material comprising the steps of: providing a sputter target comprising Ru (etched stack of layers; [0019]); sputter depositing a RuOx film (etchant plasma was used to etch ruthenium dioxide; [0064]) in a plasma comprising a mixture of an inert gas and oxygen, or 100% oxygen (plasma was etched in O2; [0067]; sputter/etching, Abstract); and using the as-deposited RuOx film as the Li-free cathode material (plasma is etched to form a cathode [0067]) and the cathode is formed in a angstrom thickness substrate reasonable a film; [0046]).   With respect to claim 25, wherein x is in a range from about 1.23 to 2.46 (ruthenium dioxide; RuO2, thus x=2; [0064]).  With respect to claim 26,
x is in a range from about 1.92 to 2.46 (ruthenium dioxide; RuO2, thus x=2; [0064]).  
With respect to claim 27, wherein x is in a range from about 1.92 to 2.39 (ruthenium dioxide; RuO2, thus x=2; [0064]).  With respect to claim 32, wherein the sputter target comprises RuO2 (ruthenium dioxide; RuO2, thus x=2; [0064]).  
Although Hwang teaches etching at 80 degrees [0067], the reference does not expressly disclose sputtering at about room temperature (claim 24).
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ sputtering the RuO2 at about room temperature, because "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. U.S. Pub. 2002/0139774 in view of Scherer et. al. U.S. Pub. 2006/0151312.
	Hwang teaches a method of forming a Li-free cathode as described in the rejection recited hereinabove, including sputtering RuO2 [0067].
	However, the reference does not teach or suggest: the plasma comprising O2 at a partial pressure of about 18.2% or more (claim 28); the plasma comprising O2 at a partial pressure of about 26.4% or more (claim 29); the plasma comprising O2 at a partial pressure of about 50% or more (claim 30); the plasma comprising about 100% O2 (claim 31).
	Scherer teaches it is well known in the art to employ a sputtering process to form cathodes with plasma comprising O2 at a partial pressure ([0048]–[0049]) of about 18.2% or more (10 to 20%; [0058];[0048]–[0049]; claim 28); the plasma comprising O2 at a partial pressure of about 26.4% or more (less than 50 %; [0058];[0048]–[0049]; claim 29); the plasma comprising O2 at a partial pressure of about 50% or more (less than 50 %; [0058];[0048]–[0049]; claim 30).
	Hwang and Scherer are analogous art from the same field of endeavor, namely fabricating sputtered cathodes with plasma including oxygen.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the plasma comprising O2 at a partial pressure of about 18.2% or more of Scherer, to form the cathode of Hwang, in order to improve electrode disposition. Furthermore, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	With respect to the plasma comprising about 100% O2 (claim 31), it would have been obvious to form the cathode of Hwang in view of Scherer, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 33-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. U.S. Pub. 2002/0139774 in view of Mayer et al. 10,116,003, and further in view of Bedjaoui et al. U.S. Pub. 2015/0188186.
Hwang teaches a method of forming a Li-free cathode as described in the rejection recited hereinabove, including sputtering RuO2 [0067].
	However, Hwang does not teach or suggest: a Li-free cathode for a microbattery (claim 33); a Li-ion thin film microbattery comprising: Li-free cathode; an anode comprising a lithiated Ge or Si thin film; and -3- 6804404.1Applicant: MASSACHUSETTS INSTITUTE OF TECHNOLOGY et al.Application No.: 17/187,134 an electrolyte film disposed between the cathode and the anode; wherein a Li-source of the Li-ion thin film microbattery is provided by means of the lithiated Ge or Si thin film (claim 34); the electrolyte film comprises LiPON (claim 35); further comprising providing one or more power management electronic circuitry layers electrically coupled to the cathode and the anode (claim 36); the power management electronic circuitry layers are formed on a first substrate and a microbattery stack comprising the Li-free cathode, the anode, and the electrolyte film are formed on a second substrate, and wherein the first and second substrates are bonded to each other on respective top surfaces thereof (claim 37);  the power management electronic circuitry layers and a microbattery stack comprising the Li- free cathode, the anode, and the electrolyte film formed on the same substrate (claim 38);  the electronic circuitry layers and the microbattery stack on the same side of the substrate (claim 39);  the electronic circuitry layers and the microbattery stack on opposite sides of the substrate (claim 40); current collection contacts for the Li-free cathode and the anode, respectively, at a same level (claim 41); a microbattery array comprising two or more of the Li-ion thin film microbattery of claim 34 (claim 42).
However, Mayer teaches that it is well known to employ a Li-ion thin film battery comprising: an anode comprising a lithiated Ge or Si thin film (anode of lithium silicide; col. 17, lines 10-15); and -3- 6804404.1Applicant: MASSACHUSETTS INSTITUTE OF TECHNOLOGY et al.Application No.: 17/187,134an electrolyte film disposed between the cathode and the anode (electrolyte of LiPON; col. 12, lines 55=56); wherein a Li-source of the Li-ion thin film battery is provided by means of the lithiated Ge or Si thin film (anode of lithium silicide; col. 17, lines 10-15; claim 34); the electrolyte film comprises LiPON (electrolyte of LiPON; col. 12, lines 55=56; claim 35); providing one or more power management electronic circuitry layers electrically coupled to the cathode and the anode (external circuit; col. 1, lines 15-25; claim 36); current collection contacts for the Li-free cathode and the anode, respectively, at a same level (current collectors employed; abstract; claim 41).
Bedjaoui teaches that it is well known to employ a Li-free cathode for a microbattery ([0106]; Abstract; claims 33 & 34); wherein the power management electronic circuitry layers are formed on a first substrate and a microbattery stack comprising the Li-free cathode, the anode, and the electrolyte film are formed on a second substrate, and wherein the first and second substrates are bonded to each other on respective top surfaces thereof (connecting microbatteries with eternal circuits with active elements [0091]-[0094]; claim 37); the power management electronic circuitry layers and a microbattery stack comprising the Li- free cathode, the anode, and the electrolyte film formed on the same substrate (connecting microbatteries with eternal circuits with active elements [0091]-[0094]; claim 38);  the electronic circuitry layers and the microbattery stack on the same side of the substrate (connecting microbatteries with eternal circuits with active elements [0091]-[0094]; claim 39);  the electronic circuitry layers and the microbattery stack on opposite sides of the substrate (connecting microbatteries with eternal circuits with active elements [0091]-[0094]; claim 40); a microbattery array comprising two or more of the Li-ion thin film microbattery (connecting microbatteries with eternal circuits with active elements [0091]-[0094]; claim 42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the lithium silicide anode containing lithium battery of Mayer to pair with the cathode of Hwang, in order to improve power output of the cell. Furthermore, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
With respect to employing the RuO2 cathode and lithium silicide anode in a microbattery (claims 33-42), it would have been obvious to employ the microbattery of Bedjaoui to house the electrodes of Hwang in view of Mayer, since such a modification would have involved a mere change in size of the battery size component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Furthermore, with respect to the placement of the circuit substrate claims 37-40, it would have been obvious to employ the circuit on the same or opposite sides of the substrate relative to the microbattery of Hwang in view of Mayer and Bedjaoui, as rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722